BAMATTRE-MANOUKIAN, J., Concurring.
In 1997, I authored Crystal R. v. Superior Court (1997) 59 Cal.App.4th 703 [69 Cal.Rptr.2d 414] (Crystal R.), in which this court joined several other California courts, as well as courts of other states, in applying the existing Indian family doctrine. In Crystal R., the mother, who was not of Indian heritage, had been unable to overcome problems with drug addiction, and reunification services had been terminated as to her. The father had been incarcerated for most of seven-year-old Crystal’s life and he barely knew her. He was one-half Haidá Indian, but *1269had never had any significant ties with his tribe or with any Indian community. Crystal had been living with her maternal aunt and uncle, who had become her de facto parents and wished to adopt her. The aunt and uncle had provided the only constant and continuing source of stability in Crystal’s life and she had become part of their family. In these circumstances, we found that applying the provisions of the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.) (ICWA), including its placement preferences and more stringent evidentiary requirements, would not further the act’s purpose to protect and preserve the Indian family.
In our analysis in Crystal R. we endeavored to balance the various interests and policy considerations, including “Crystal’s interest in achieving permanency in her family life, the interests of the biological parents in maintaining the family relationship and the tribe’s interest in preserving Indian culture.” (Crystal R., supra, 59 Cal.App.4th at p. 718.) We began with “the conviction that the child’s best interests must be the paramount concern in custody proceedings.”. (Ibid.) As our California Supreme Court observed in In re Jasmon O. (1994) 8 Cal.4th 398 [33 Cal.Rptr.2d 85, 878 P.2d 1297], children “have fundamental rights—including the fundamental right to be protected from neglect and to ‘have a placement that is stable [and] permanent.’ [Citations.] Children are not simply chattels belonging to the parent, but have fundamental interests of their own that may diverge from the interests of the parent.” (Id. at p. 419.) In a dependency proceeding, the interests of the parent and the child begin to diverge at the stage when the parents have been provided services but have failed to correct the problems that precipitated the agency’s intervention. At that point, as occurred in Crystal R., the focus must shift from reuniting the biological family to promoting the child’s interest in an appropriate permanent placement. Crystal had found a home with her aunt and uncle where she had been living for most of four years and where, by all accounts, she was thriving. Her interests in becoming a permanent part of this family, we found, were strong and took precedence over the rights of the biological parents, who had failed to demonstrate their fitness as caretakers.
In regard to the tribe’s interest at this juncture, we observed: “Where the state court proceeding has reached the point at which reunification has failed and the child’s interests in permanent placement outweigh the interests of the parents, we believe it is appropriate for the court to examine the strength of the tribe’s interests in protecting Indian cultural ties. If the evidence shows that such ties have become so attenuated as to be virtually nonexistent, it makes little sense to bring the requirements of the ICWA to bear on the proceedings. Not only does the application of the ICWA in such circumstances work against the best interests of the child, who is poised to move forward with his or her life as part of a stable family unit, it does nothing to further the purpose of preserving ‘ “the unique values of Indian culture.” ’ ” (Crystal R., supra, 59 Cal.App.4th at p. 720.) In Crystal R., the parent *1270seeking to invoke the protections of the ICWA had no significant relationship either with the tribe or with the child. The father had never lived in Alaska, where his tribe was located, and had indicated he had no intention of moving there. He was not an enrolled member of the tribe when Crystal was bom, but had enrolled only after the dependency proceeding had commenced and he had received notice from the agency. Crystal had never been part of an Indian family.
We next examined the Legislative history of the ICWA and found that it reflected a concern by Congress that state agencies with little understanding of Indian culture and home life were acting to remove Indian children from their families and tribes. In enacting the ICWA, Congress sought to protect these families and “to preserve the cultural values underlying Indian home life. Preservation of the Indian family was thus ‘an integral purpose of the ICWA from its inception.’ [Citation.] Consistent with this purpose; the language of the Act repeatedly refers to the preservation of the Indian family, the breakup of the Indian family, and the removal of Indian children from their Indian parents or custodians.” (Crystal R., supra, 59 Cal.App.4th at p. 722.) We agreed with courts that had found that the ICWA was not intended to apply where the preservation of an Indian family or environment was not at stake. (59 Cal.App.4th at p. 722.) We found that applying the existing Indian family doctrine in the circumstances of Crystal’s case did not undermine the purposes of the act. Rather, “requiring an existing Indian family as a condition of applying the Act promotes the specific goals Congress sought to achieve. It ensures that a child’s ties with his or her Indian parents and with the tribe are protected and preserved where such ties exist. [Citation.] In the absence of such ties, the doctrine ensures that the invocation of the Act’s protections will not be abused and that state law will operate to protect the best interests of the child.” (Ibid.)
In the case before us now, the trial court relied on Crystal R. and the balancing test set forth in our analysis in determining that the existing Indian family doctrine precluded the application of the requirements of the ICWA in Vincent’s dependency proceeding. I believe this was error, for two reasons.
First, in Crystal R., we endorsed a limited application of the doctrine in cases where neither the parents nor the child have significant demonstrable ties with tribal culture. In Vincent’s case, as the majority opinion has summarized, the family has significant ties with Indian culture. The mother had lived on an Indian reservation both before, during and after Vincent’s birth; at the time of his birth, she was living with her Indian cousins on a reservation; she was an enrolled member of a tribe; she had participated in various tribal ceremonies; Vincent had been given both an Indian birth name and an Indian “character name”; Vincent had participated in a special Indian *1271ceremony when he was a baby and had been taught the language by an elder of the tribe; both mother and father were living on the reservation at the time of the hearing; the tribe took an active involvement in the proceedings; and various Indian family members who lived on the reservation offered placement opportunities. These circumstances distinguish the case before us now from Crystal R., where neither the parents nor the child had any demonstrable ties to Indian culture.
Second, in 1999, two years after the opinion in Crystal R. was filed, the Legislature enacted Welfare and Institutions Code former section 360.6. In doing so the Legislature indicated a clear intent to prohibit state courts from using the existing Indian family doctrine in all cases where placement of an Indian child is at issue. It provides that if a child qualifies as an Indian child under the ICWA, that in itself “shall constitute a significant political affiliation with the tribe and shall require the application of the federal Indian Child Welfare Act to the proceedings.” (Welf. & Inst. Code, former § 360.6, subd. (c).)1 As the majority notes, the legislative history of the bill enacting Welfare and Institutions Code section 360.6 extensively discussed cases such as Crystal R., which had applied the existing Indian family doctrine, and explained that the new law was intended to abrogate the holdings in those cases. While I still believe that the reasons supporting the existing Indian family doctrine serve the best interests of the child in some cases, by encouraging and promoting a “ ‘placement that is stable [and] permanent’ ” (In re Jasmon O., supra, 8 Cal.4th at p. 419), I am constrained to defer to the clear legislative intent of Welfare and Institutions Code former section 360.6 to eliminate this doctrine and to have courts apply the requirements of the ICWA in all child custody cases where the child is found to be an Indian child. Where statutory language is clear, courts may not “[legislate” judicially. (People v. Redford (1961) 194 Cal.App.2d 200, 206 [14 Cal.Rptr. 866].)
For these reasons, I would conclude that this case must be returned to the trial court with directions to apply the substantive provisions of the ICWA. I therefore concur in the result reached by the majority. I observe that the law in this area is still unsettled and that the opinion we file today contributes to a split of authority among California courts. (See, e.g., In re Santos Y. (2001) 92 Cal.App.4th 1274 [112 Cal.Rptr.2d 692]; Adoption of Hannah S. (2006) 142 Cal.App.4th 988 [48 Cal.Rptr.3d 605].) I would therefore respectfully invite *1272the California Supreme Court to review and resolve this issue and to provide guidance to courts and practitioners, as well as to the families themselves, in this most important area of the law.
A petition for a rehearing was denied June 11, 2007, and appellants’ petition for review by the Supreme Court was denied September 12, 2007, S153808. Corrigan, J., was of the opinion that the petition should be granted.

 This section is now contained in Welfare and Institutions Code section 224, subdivision (c). (Stats. 2006, ch. 838, § 29.) Various provisions of the ICWA have now been codified in California statutes, and the ICWA has been expressly extended to adoption and guardianship proceedings. (See Welf. & Inst. Code, §§ 224.1-224.6; Fam. Code, § 170.) The intent of these recent enactments was to “ensure compliance with the federal Indian Child Welfare Act (ICWA)." (Governor’s signing message to Sen. for Sen. Bill No. 678 (2005-2006 Reg. Sess.) Sept. 30, 2006.)